DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ remarks, filed July 13, 2021, with respect to the rejection(s) of claim(s) 16, 21, 26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art Loehr et al. (US 2016/0242128).
Loehr teaches the first power value and the second power value are separately received by the device (Sections 0321, 0322, two separate values P.sub.EMAX,MeNB and P.sub.EMAX,SeNB are configured or determined by the MeNB (network side) and send to the UE thus rendering a scenario wherein the UE receives said values separately).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 – 18, 21 – 23, 26 – 28, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2019/0253976), hereafter Pelletier976 in view of Pelletier et al. (US 2020/0163023), hereafter Pelletier023 and in further view of Loehr et al. (US 2016/0242128)
Regarding Claim 16, Pelletier976 teaches a method, comprising: receiving, by a device, a first power value and a second power value, wherein the first power value is a maximum allowed transmit power value that is configured by a network side for the device to use to communicate with a first cell group, and the second power value is a maximum allowed transmit power value that is configured by the network side for the device to use to communicate with a second cell group (Section 0124, the ratio of the total available power (PCMAX), which is the maximum allowed power, are the first and second power values); and determining, by the device based on the first power value, a first guaranteed power value for the device to use when communicating with the first cell group; and determining, by the device based on the second power value, a second guaranteed power value for the device to use when communicating with the second cell group (Section 0124, the minimum guaranteed power for each cell group is based on the ratios of the total available power (PCMAX)); and determining, by the device guaranteed power value for the device to use when a resource in the first cell group overlaps a resource in the second cell group (Abstract, Section 0350, guaranteed power levels are determined for use when there are overlapping transmissions (overlapping resources) due to dual connectivity between an LTE cell group and a New Radio (NR) cell group).

Pelletier023, which also teaches dual connectivity, teaches determining, by the device based on a sum of the first guaranteed power value and the second guaranteed power value, a total guaranteed power value for the device (Section 0191).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Pelletier976 with above features of Pelletier023 for the purpose of effectively controlling power when grouping transmissions as taught by Pelletier023.
Loehr, which also teaches dual connectivity, teaches the first power value and the second power value are separately received by the device (Sections 0321, 0322, two separate values P.sub.EMAX,MeNB and P.sub.EMAX,SeNB are configured or determined by the MeNB (network side) and send to the UE thus rendering a scenario wherein the UE receives said values separately).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Pelletier combination with the above features of Loehr for the purpose of improving headroom reporting and power distribution control as taught by Loehr.
Regarding Claim 21, Pelletier976 teaches an apparatus, wherein the apparatus comprises: a transceiver, configured to receive a first power value and a second power value, wherein the first power value is a maximum allowed transmit power value that is 
Pelletier976 does not teach determining, based on a sum of the first guaranteed power value and the second guaranteed power value, a total guaranteed power value for the device, and wherein the first power value and the second power value are separately received

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Pelletier976 with above features of Pelletier023 for the purpose of effectively controlling power when grouping transmissions as taught by Pelletier023.
Loehr, which also teaches dual connectivity, wherein the first power value and the second power value are separately received (Sections 0321, 0322, two separate values P.sub.EMAX,MeNB and P.sub.EMAX,SeNB are configured or determined by the MeNB (network side) and send to the UE thus rendering a scenario wherein the UE receives said values separately).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Pelletier combination with the above features of Loehr for the purpose of improving headroom reporting and power distribution control as taught by Loehr.
Regarding Claim 26, Pelletier976 teaches a non-transitory storage medium, configure to store program instructions, wherein, when the program instructions are executed by a computer, the instructions cause a device to: receive a first power value and a second power value, wherein the first power value is a maximum allowed transmit power value that is configured by a network side for the device to use to communicate with a first cell group, and the second power value is a maximum allowed transmit power value that is configured by the network side for the device to use to communicate 
Pelletier976 does not teach determining, based on a sum of the first guaranteed power value and the second guaranteed power value, a total guaranteed power value for the device, and wherein the first power value and the second power value are separately received
Pelletier023, which also teaches dual connectivity, teaches determining, based on a sum of the first guaranteed power value and the second guaranteed power value, a total guaranteed power value for the device (Section 0191).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Pelletier976 with above 
Loehr, which also teaches dual connectivity, wherein the first power value and the second power value are separately received (Sections 0321, 0322, two separate values P.sub.EMAX,MeNB and P.sub.EMAX,SeNB are configured or determined by the MeNB (network side) and send to the UE thus rendering a scenario wherein the UE receives said values separately).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Pelletier combination with the above features of Loehr for the purpose of improving headroom reporting and power distribution control as taught by Loehr.
Regarding Claims 17, 22, 27, The above Pelletier combination teaches all of the claimed limitations recited in Claims 16, 21, 26.  Pelletier976 further teaches wherein the device is operable in a dual connectivity mode, and in the dual connectivity mode the device establishes a connection to the first cell group and the second cell group at the same time (Section 0187, dual connectivity with more than one cell group).
Regarding Claims 18, 23, 28, The above Pelletier combination teaches all of the claimed limitations recited in Claims 16, 21, 26.  Pelletier976 further teaches wherein the first cell group comprises one or more long term evolution (LTE) cells, and the second cell group comprises one or more new radio (NR) cells (Section 0350).
Regarding Claim 32, The above Pelletier combination teaches all of the claimed limitations recited in Claim 26.  Pelletier976 further teaches wherein the first cell group .

Claims 19, 24, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier976 in view of Pelletier023 in view of Loehr et al. (US 2016/0242128), as applied to Claims 16, 21, 26 set forth above, and further in view of Rahman et al. (US 2016/0323834)
Regarding Claims 19, 24, 29, The above Pelletier combination teaches all of the claimed limitations recited in Claims 16, 21, 26.  Pelletier023 further teaches an actual total guaranteed power value based on n+1 total guaranteed power values (Section 0191, plurality of guaranteed power values are totaled or summed).
The above Pelletier combination does not teach wherein a time at which a subframe in the first cell group overlaps a subframe in the second cell group is a first time unit, the first time unit corresponds to a subframe p in the first cell group and corresponds to slots q to q+n in the second cell group, and a value of n indicates a time domain position of a last slot that is in the second cell group and that overlaps the subframe p in the first cell group, and the method further comprises: determining, by the device, a power value corresponding to the slots q to q+n, wherein the power value is a maximum allowed transmit power value that is usable by the device in the first time unit.
	Rahman, which also teaches dual connectivity, teaches wherein a time at which a subframe in the first cell group overlaps a subframe in the second cell group is a first time unit (Section 0065, overlapping subframes belong to different cell groups), the first time unit corresponds to a subframe p in the first cell group and corresponds to slots q 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Pelletier combination with the above features of Rahman for the purpose of using mobile terminal output power more efficiently as taught by Rahman.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier976 in view of Pelletier023 in view of Loehr et al. (US 2016/0242128), as applied to Claim 26 set forth above, and further in view of Rudolf et al. (US 2019/0268930)
Regarding Claim 31, The above Pelletier combination teaches all of the claimed limitations recited in Claim 26.  Pelletier976 further teaches first cell group and second cell group operating using scheduling (Abstract, the resources are scheduled).
The above Pelletier combination does not teach wherein the first cell group and the second cell group operate using different scheduling granularities.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Pelletier combination with the above features of Rudolf for the purpose of providing a dynamic system that can support eMBB (enhanced mobile broadband) and URLLC (ultra-reliable low latency communication) services as taught by Rudolf.

Allowable Subject Matter
Claims 20, 25, 30, 33 – 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to teach or render obvious the first guaranteed power value satisfying the claimed relation described by the claimed formula of Claims 20, 25, and 30 and the second guaranteed power value satisfying the claimed relation described by the claimed formula of Claims 33 – 35.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
July 28, 2021